Name: Commission Regulation (EEC) No 2245/91 of 26 July 1991 repealing Regulation (EEC) No 2566/90 on the sale at a price fixed in advance of unprocessed dried grapes (sultanas) from the 1989 harvest held by Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/24 Official Journal of the European Communities 27. 7. 91 COMMISSION REGULATION (EEC) No 2245/91 of 26 July 1991 repealing Regulation (EEC) No 2566/90 on the sale at a price fixed in advance of unprocessed dried grapes (sultanas) from the 1989 harvest held by Greek storage agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 8 (7) thereof, Having regard to Council Regulation (EEC) No 1206/90 of 7 May 1990 laying down general rules for the system of production aid for processed fruit and vegetables (3), as amended by Regulation (EEC) No 2202/90 (4), and in particular Article 6 (2) thereof, Whereas provisions were laid down in Commission Regulation (EEC) No 2566/90 (*) as last amended by Regulation (EEC) No 842/91 (*), for the sale of unprocessed dried grapes (sultanas) from the 1989 harvest for processing within the Community for consumption ; whereas to improve the marketing conditions for unprocessed dried grapes (sultanas) from the 1990 harvest, the sale of unprocessed dried grapes (sultanas) from the 1989 harvest should be stopped ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2566/90 is hereby repealed. Article 2 This Regulation shall enter into force on 1 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 175, 4. 7. 1991 , p. 1 . 0 OJ No L 119, 11 . 5 . 1990, p . 74. 0 OJ No L 201 , 31 . 7. 1990, p . 4. 0 OJ No L 243, 6. 9 . 1990, p. 8 . 0 OJ No L 85, 5. 4. 1991 , p. 25.